Name: 81/10/EEC: Commission Decision of 19 December 1980 determining the regions from which Greece may not consign to other Member States any bovine animal or swine, or any fresh meat from bovine animals, swine, sheep or goats
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-02-05

 Avis juridique important|31981D001081/10/EEC: Commission Decision of 19 December 1980 determining the regions from which Greece may not consign to other Member States any bovine animal or swine, or any fresh meat from bovine animals, swine, sheep or goats Official Journal L 033 , 05/02/1981 P. 0031 - 0031**** COMMISSION DECISION OF 19 DECEMBER 1980 DETERMINING THE REGIONS FROM WHICH GREECE MAY NOT CONSIGN TO OTHER MEMBER STATES ANY BOVINE ANIMAL OR SWINE , OR ANY FRESH MEAT FROM BOVINE ANIMALS , SWINE , SHEEP OR GOATS ( 81/10/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE ACT OF ACCESSION OF GREECE , AND IN PARTICULAR ARTICLE 112 THEREOF , WHEREAS , IN A BUFFER ZONE IN THE DEPARTMENT OF EVROS , BOVINE ANIMALS , SHEEP AND GOATS ARE VACCINATED REGULARLY AGAINST EXOTIC-VIRUS FOOT-AND-MOUTH DISEASE ; WHEREAS THE GREEK AUTHORITIES HAVE MADE THE ADMINISTRATIVE PROVISIONS AND ISSUED THE REGULATIONS NECESSARY TO ENSURE THAT ALL DOMESTIC ANIMALS OF THE SPECIES SUSCEPTIBLE TO FOOT-AND-MOUTH DISEASE ARE IDENTIFIED IN THE DEPARTMENT OF EVROS ; WHEREAS THE GREEK AUTHORITIES PROHIBIT THE FREE MOVEMENT OF ANIMALS LIABLE TO BE INFECTED WITH FOOT-AND-MOUTH DISEASE FROM THE DEPARTMENT OF EVROS TO OTHER PARTS OF GREECE ; WHEREAS THE GREEK AUTHORITIES DO NOT ALLOW SPECIES SUSCEPTIBLE TO FOOT-AND-MOUTH DISEASE , INTENDED FOR INTRA-COMMUNITY TRADE IN FRESH MEAT , TO BE SLAUGHTERED IN SLAUGHTERHOUSES IN THE DEPARTMENT OF EVROS , AND WHEREAS , CONSEQUENTLY , THE COMMUNITY HEALTH MARK IS NOT USED IN THESE SLAUGHTERHOUSES ; WHEREAS NO SOURCE OF EXOTIC-VIRUS FOOT-AND-MOUTH DISEASE HAS BEEN DETECTED IN THE DEPARTMENT OF EVROS FOR OVER 12 MONTHS ; WHEREAS , MOREOVER , SWINE HAVE NEVER BEEN VACCINATED AGAINST THIS TYPE OF VIRUS IN THE DEPARTMENT , PARTICULARLY IN HOLDINGS SITUATED OUTSIDE THE BUFFER ZONE ; WHEREAS THE MEASURES LAID DOWN IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE HELLENIC REPUBLIC SHALL NOT CONSIGN FROM THE DEPARTMENT OF EVROS TO OTHER MEMBER STATES ANY BOVINE ANIMAL OR SWINE OR ANY FRESH MEAT FROM BOVINE ANIMALS , SWINE , SHEEP OR GOATS . 2 . THE COMPETENT GREEK AUTHORITIES MAY , HOWEVER , AUTHORIZE THE SLAUGHTERING , FOR PURPOSES OF INTRA-COMMUNITY TRADE IN FRESH MEAT , OF SWINE BORN AND RAISED ON HOLDINGS IN THAT PART OF THE DEPARTMENT OF EVROS WHERE SYSTEMATIC VACCINATION AGAINST EXOTIC-VIRUS FOOT-AND-MOUTH DISESASE IS NOT CARRIED OUT , AT APPROVED SLAUGHTERHOUSES SPECIFICALLY DESIGNATED FOR THE PURPOSE , LOCATED IN NEIGHBOURING DEPARTMENTS , PROVIDED THAT THE ANIMALS ARE TAKEN TO THE SLAUGHTERHOUSES UNDER OFFICIAL SUPERVISION . ARTICLE 2 THIS DECISION SHALL BE APPLICABLE FROM 1 JANUARY 1981 UNTIL 31 DECEMBER 1985 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 19 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT